

116 S919 RS: Space Frontier Act of 2019
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 323116th CONGRESS1st SessionS. 919[Report No. 116–172]IN THE SENATE OF THE UNITED STATESMarch 27, 2019Mr. Cruz (for himself, Ms. Sinema, Mr. Markey, Mr. Wicker, Mr. Peters, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 11, 2019Reported by Mr. Wicker, without amendmentA BILLTo reduce regulatory burdens and streamline processes related to commercial space activities, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Space Frontier Act of 2019.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Streamlining Oversight of Launch and Reentry ActivitiesSec. 101. Office of Commercial Space Transportation.Sec. 102. Use of existing authorities.Sec. 103. Experimental permits.Sec. 104. Government-developed space technology.Sec. 105. Regulatory reform.Sec. 106. Secretary of Transportation oversight and coordination of commercial launch and reentry operations.Sec. 107. Study on joint use of spaceports.Sec. 108. Airspace integration report.Title II—Streamlining Oversight of Nongovernmental Earth Observation ActivitiesSec. 201. Nongovernmental Earth observation activities.Sec. 202. Radio-frequency mapping report.Title III—MiscellaneousSec. 301. Promoting fairness and competitiveness for NASA partnership opportunities.Sec. 302. Maintaining a national laboratory in space.Sec. 303. Presence in low-Earth orbit.Sec. 304. Continuation of the ISS.Sec. 305. United States policy on orbital debris.Sec. 306. Low-Earth orbit commercialization program.Sec. 307. Bureau of Space Commerce. 2.DefinitionsIn this Act:
 (1)ISSThe term ISS means the International Space Station. (2)NASAThe term NASA means the National Aeronautics and Space Administration.
 (3)NOAAThe term NOAA means the National Oceanic and Atmospheric Administration. IStreamlining Oversight of Launch and Reentry Activities 101.Office of Commercial Space Transportation (a)In generalSection 50921 of title 51, United States Code, is amended—
 (1)by inserting (b) Authorization of appropriations.— before There and indenting appropriately; and (2)by inserting before subsection (b), the following:
						
 (a)Associate Administrator for Commercial Space TransportationThe Assistant Secretary for Commercial Space Transportation shall serve as the Associate Administrator for Commercial Space Transportation..
 (b)Establishment of Assistant Secretary for Commercial Space TransportationSection 102(e)(1) of title 49, United States Code, is amended— (1)in the matter preceding subparagraph (A), by striking 6 and inserting 7; and
 (2)in subparagraph (A), by inserting an Assistant Secretary for Commercial Space Transportation, after Assistant Secretary for Research and Technology,. 102.Use of existing authorities (a)Sense of CongressIt is the sense of Congress that the Secretary of Transportation should make use of existing authorities, including waivers and safety approvals, as appropriate, to protect the public, make more efficient use of resources, reduce the regulatory burden for an applicant for a commercial space launch or reentry license or experimental permit, and promote commercial space launch and reentry.
 (b)License applications and requirementsSection 50905 of title 51, United States Code, is amended— (1)in subsection (a)—
 (A)by amending paragraph (1) to read as follows:  (1)In general (A)ApplicationsA person may apply to the Secretary of Transportation for a license or transfer of a license under this chapter in the form and way the Secretary prescribes.
 (B)DecisionsConsistent with the public health and safety, safety of property, and national security and foreign policy interests of the United States, the Secretary, not later than the applicable deadline described in subparagraph (C), shall issue or transfer a license if the Secretary decides in writing that the applicant complies, and will continue to comply, with this chapter and regulations prescribed under this chapter.
 (C)Applicable deadlineThe applicable deadline described in this subparagraph shall be— (i)for an applicant that was or is a holder of any license under this chapter, not later than 90 days after accepting an application in accordance with criteria established pursuant to subsection (b)(2)(E); and
 (ii)for a new applicant, not later than 180 days after accepting an application in accordance with criteria established pursuant to subsection (b)(2)(E).
 (D)Notice to applicantsThe Secretary shall inform the applicant of any pending issue and action required to resolve the issue if the Secretary has not made a decision not later than—
 (i)for an applicant described in subparagraph (C)(i), 60 days after accepting an application in accordance with criteria established pursuant to subsection (b)(2)(E); and
 (ii)for an applicant described in subparagraph (C)(ii), 120 days after accepting an application in accordance with criteria established pursuant to subsection (b)(2)(E).
 (E)Notice to CongressThe Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a written notice not later than 30 days after any occurrence when the Secretary has not taken action on a license application within an applicable deadline established by this subsection.; and
 (B)in paragraph (2)— (i)by inserting Procedures for safety approvals.— before In carrying out;
 (ii)by inserting software, after services,; and (iii)by adding at the end the following: Such safety approvals may be issued simultaneously with a license under this chapter.; and
 (2)by adding at the end the following:  (e)Use of existing authorities (1)In generalThe Secretary shall use existing authorities, including waivers and safety approvals, as appropriate, to make more efficient use of resources, reduce the regulatory burden for an applicant under this section, and promote commercial space launch and reentry.
 (2)Expediting safety approvalsThe Secretary shall expedite the processing of safety approvals that would reduce risks to health or safety during launch and reentry..
 (c)Restrictions on launches, operations, and reentriesSection 50904 of title 51, United States Code, is amended by adding at the end the following:  (e)Multiple sitesThe Secretary may issue a single license or permit for an operator to conduct launch services and reentry services at multiple launch sites or reentry sites..
 103.Experimental permitsSection 50906 of title 51, United States Code, is amended by adding at the end the following:  (j)Use of existing authorities (1)In generalThe Secretary shall use existing authorities, including waivers and safety approvals, as appropriate, to make more efficient use of resources, reduce the regulatory burden for an applicant under this section, and promote commercial space launch and reentry.
 (2)Expediting safety approvalsThe Secretary shall expedite the processing of safety approvals that would reduce risks to health or safety during launch and reentry..
 104.Government-developed space technologySection 50901(b)(2)(B) of title 51, United States Code, is amended by striking and encouraging. 105.Regulatory reform (a)DefinitionsThe definitions set forth in section 50902 of title 51, United States Code, shall apply to this section.
 (b)FindingsCongress finds that the commercial space launch regulatory environment has at times impeded the United States commercial space launch sector in its innovation of launch technologies, reusable launch and reentry vehicles, and other areas related to commercial launches and reentries.
				(c)Regulatory improvements for commercial space launch activities
 (1)In generalNot later than February 1, 2020, the Secretary of Transportation shall issue a final rule to revise any regulations under chapter 509, United States Code, as the Secretary considers necessary to meet the objective of this section.
 (2)ObjectiveThe objective of this section is to establish, consistent with the purposes described in section 50901(b) of title 51, United States Code, a regulatory regime for commercial space launch activities under chapter 509 that—
 (A)creates, to the extent practicable, requirements applicable both to expendable launch and reentry vehicles and to reusable launch and reentry vehicles;
 (B)is neutral with regard to the specific technology utilized in a launch, a reentry, or an associated safety system;
 (C)protects the health and safety of the public;
 (D)establishes clear, high-level performance requirements; (E)encourages voluntary, industry technical standards that complement the high-level performance requirements established under subparagraph (D); and
 (F)facilitates and encourages appropriate collaboration between the commercial space launch and reentry sector and the Department of Transportation with respect to the requirements under subparagraph (D) and the standards under subparagraph (E).
 (d)ConsultationIn revising the regulations under subsection (c), the Secretary of Transportation shall consult with the following:
 (1)The Secretary of Defense. (2)The Administrator of NASA.
 (3)Such members of the commercial space launch and reentry sector as the Secretary of Transportation considers appropriate to ensure adequate representation across industry.
					(e)Report
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Transportation, in consultation with the persons described in subsection (d), shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress in carrying out this section.
 (2)ContentsThe report shall include— (A)milestones and a schedule to meet the objective of this section;
 (B)a description of any Federal agency resources necessary to meet the objective of this section; (C)recommendations for legislation that would expedite or improve the outcomes under subsection (c); and
 (D)a plan for ongoing consultation with the persons described in subsection (d). 106.Secretary of Transportation oversight and coordination of commercial launch and reentry operations (a)Oversight and coordination (1)In generalThe Secretary of Transportation, in accordance with the findings under section 1617 of the National Defense Authorization Act for Fiscal Year 2016 (51 U.S.C. 50918 note) and subject to section 50905(b)(2)(C) of title 51, United States Code, shall take such action as may be necessary to consolidate or modify the requirements across Federal agencies identified in section 1617(c)(1)(A) of that Act into a single application set that satisfies those requirements and expedites the coordination of commercial launch and reentry services.
					(2)Chapter 509
 (A)PurposesSection 50901(b)(3) of title 51, United States Code, is amended by inserting all before commercial launch and reentry operations. (B)General authoritySection 50903(b) of title 51, United States Code, is amended—
 (i)by redesignating paragraphs (1) and (2) as paragraphs (3) and (4), respectively; and (ii)by inserting before paragraph (3), as redesignated, the following:
								
 (1)consistent with this chapter, authorize, license, and oversee the conduct of all commercial launch and reentry operations, including any commercial launch or commercial reentry at a Federal range;
 (2)if an application for a license or permit under this chapter includes launch or reentry at a Defense range, coordinate with the Secretary of Defense, or designee, to protect any national security interest relevant to such activity, including any necessary mitigation measure to protect Department of Defense property and personnel;. 
 (3)Effective dateThis subsection takes effect on the date on which the final rule under section 105(c) is published in the Federal Register.
 (b)Rules of constructionNothing in this Act, or the amendments made by this Act, may be construed to affect—
 (1)section 1617 of the National Defense Authorization Act for Fiscal Year 2016 (51 U.S.C. 50918 note); or
 (2)the authority of the Secretary of Defense as it relates to safety and security related to launch or reentry at a Defense range.
 (c)Technical amendment; repeal redundant lawSection 113 of the U.S. Commercial Space Launch Competitiveness Act (Public Law 114–90; 129 Stat. 704; 51 U.S.C. 50918 note) and the item relating to that section in the table of contents under section 1(b) of that Act are repealed.
				107.Study on joint use of spaceports
 (a)In generalNot later than 180 days after the date of the enactment of this Act— (1)the Secretary of Transportation shall, in consultation with the Secretary of Defense, conduct a study on the current process the Government uses to provide or permit the joint use of United States military installations for licensed nongovernmental space launch and reentry activities, space-related activities, and space transportation services by United States commercial providers; and
 (2)submit the results of the study to the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate and the Committee on Science, Space, and Technology and the Committee on Armed Services of the House of Representatives. (b)ConsiderationsIn conducting the study required by subsection (a), the Secretary of Transportation shall consider the following:
 (1)Improvements that could be made to the current process the Government uses to provide or permit the joint use of United States military installations for licensed nongovernmental space launch and reentry activities, space-related activities, and space transportation services by United States commercial providers.
 (2)Means to facilitate the ability for a military installation to request that the Secretary of Transportation consider the military installation as a site to provide or permit the licensed nongovernmental space launch and reentry activities, space-related activities, and space transportation services by United States commercial providers.
 (3)The feasibility of increasing the number of military installations that provide or are permitted to be utilized for licensed nongovernmental space launch and reentry activities, space-related activities, and space transportation services by United States commercial providers.
 (4)The importance of the use of safety approvals of launch vehicles, reentry vehicles, space transportation vehicles, safety systems, processes, services, or personnel (including approval procedures for the purpose of protecting the health and safety of crew, Government astronauts, and space flight participants), to the extent permitted that may be used in conducting licensed commercial space launch, reentry activities, and space transportation services at installations.
					108.Airspace integration report
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Transportation shall—
 (1)identify and review the current policies and tools used to integrate launch and reentry (as those terms are defined in section 50902 of title 51, United States Code) into the national airspace system;
 (2)consider whether the policies and tools identified in paragraph (1) need to be updated to more efficiently and safely manage the national airspace system; and
 (3)submit to the appropriate committees of Congress a report on the findings under paragraphs (1) and (2), including recommendations for how to more efficiently and safely manage the national airspace system.
 (b)ConsultationIn conducting the review under subsection (a), the Secretary shall consult with such members of the commercial space launch and reentry sector and commercial aviation sector as the Secretary considers appropriate to ensure adequate representation across those industries.
 (c)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means— (1)the Committee on Commerce, Science, and Transportation of the Senate;
 (2)the Committee on Science, Space, and Technology of the House of Representatives; and (3)the Committee on Transportation and Infrastructure of the House of Representatives.
					IIStreamlining Oversight of Non­go­vern­ment­al Earth Observation Activities
			201.Nongovernmental Earth observation activities
				(a)Licensing of nongovernmental Earth
 observation activitiesChapter 601 of title 51, United States Code, is amended— (1)in section 60101—
 (A)by amending paragraph (12) to read as follows:  (12)Unenhanced dataThe term un­en­hanced data means signals or imagery products from Earth observation activities that are unprocessed or subject only to data preprocessing.;
 (B)by redesignating paragraphs (11), (12), and (13) as paragraphs (15), (18), and (19), respectively, and moving the paragraphs so as to appear in numerical order;
 (C)by redesignating paragraphs (4) through (10) as paragraphs (5) through (11), respectively; (D)by inserting after paragraph (3), the following:
							
 (4)Earth observation activityThe term Earth observation activity means a space activity the primary purpose of which is to collect data that can be processed into imagery of the Earth or of man-made objects orbiting the Earth.;
 (E)by inserting after paragraph (11), as redesignated, the following:  (12)Nongovernmental Earth observation activityThe term nongovernmental Earth observation activity means an Earth observation activity of a person other than—
 (A)the United States Government; or (B)a Government contractor or subcontractor if the Government contractor or subcontractor is performing the activity for the Government.
 (13)Orbital debrisThe term orbital debris means any space object that is placed in space or derives from a space object placed in space by a person, remains in orbit, and no longer serves any useful function or purpose.
 (14)PersonThe term person means a person (as defined in section 1 of title 1) subject to the jurisdiction or control of the United States.; and
 (F)by inserting after paragraph (15), as redesignated, the following:  (16)Space activity (A)In generalThe term space activity means any activity that is conducted in space.
 (B)InclusionsThe term space activity includes any activity conducted on a celestial body, including the Moon. (C)ExclusionsThe term space activity does not include any activity that is conducted entirely on board or within a space object and does not affect another space object.
 (17)Space objectThe term space object means any object, including any component of that object, that is launched into space or constructed in space, including any object landed or constructed on a celestial body, including the Moon.;
 (2)by amending subchapter III to read as follows:  IIIAuthorization of Nongovernmental Earth Observation Activities 60121.PurposesThe purposes of this subchapter are—
 (1)to prevent, to the extent practicable, harmful interference to space activities by nongovernmental Earth observation activities;
 (2)to manage risk and prevent harm to United States national security; (3)to ensure consistency with international obligations of the United States; and
 (4)to promote the leadership, industrial innovation, and international competitiveness of the United States.
									60122.General authority
 (a)In generalThe Secretary shall carry out this subchapter. (b)FunctionsIn carrying out this subchapter, the Secretary shall consult with—
 (1)the Secretary of Defense; (2)the Director of National Intelligence; and
 (3)the head of such other Federal department or agency as the Secretary considers necessary. 60123.Administrative authority of Secretary (a)FunctionsIn order to carry out the responsibilities specified in this subchapter, the Secretary may—
 (1)grant, condition, or transfer licenses under this chapter; (2)seek an order of injunction or similar judicial determination from a district court of the United States with personal jurisdiction over the licensee to terminate, modify, or suspend licenses under this subchapter and to terminate licensed operations on an immediate basis, if the Secretary determines that the licensee has substantially failed to comply with any provisions of this chapter, with any terms, conditions, or restrictions of such license, or with any international obligations or national security concerns of the United States;
 (3)provide penalties for noncompliance with the requirements of licenses or regulations issued under this subchapter, including civil penalties not to exceed $10,000 (each day of operation in violation of such licenses or regulations constituting a separate violation);
 (4)compromise, modify, or remit any such civil penalty; (5)issue subpoenas for any materials, documents, or records, or for the attendance and testimony of witnesses for the purpose of conducting a hearing under this section;
 (6)seize any object, record, or report pursuant to a warrant from a magistrate based on a showing of probable cause to believe that such object, record, or report was used, is being used, or is likely to be used in violation of this chapter or the requirements of a license or regulation issued thereunder; and
 (7)make investigations and inquiries and administer to or take from any person an oath, affirmation, or affidavit concerning any matter relating to the enforcement of this chapter.
 (b)Review of agency actionAny applicant or licensee that makes a timely request for review of an adverse action pursuant to paragraph (1), (3), (5), or (6) of subsection (a) shall be entitled to adjudication by the Secretary on the record after an opportunity for any agency hearing with respect to such adverse action. Any final action by the Secretary under this subsection shall be subject to judicial review under chapter 7 of title 5.
									60124.Authorization to conduct nongovernmental Earth observation activities
 (a)RequirementNo person may conduct any nongovernmental Earth observation activity without an authorization issued under this subchapter.
									(b)Waivers
 (1)In generalThe Secretary, in consultation with the Secretary of Defense, the Director of National Intelligence, and the head of such other Federal agency as the Secretary considers appropriate, may waive a requirement under this subchapter for a nongovernmental Earth observation activity, or for a type or class of nongovernmental Earth observation activities, if the Secretary decides that granting a waiver is consistent with section 60121.
 (2)StandardsNot later than 120 days after the date of the enactment of the Space Frontier Act of 2019, the Secretary shall establish standards, in consultation with the Secretary of Defense and the head of such other Federal agency as the Secretary considers appropriate, for determining de minimis Earth observation activities that would be eligible for a waiver under paragraph (1).
 (c)Coverage of authorizationThe Secretary shall, to the maximum extent practicable, require a single authorization for a person—
 (1)to conduct multiple Earth observation activities using a single space object; (2)to operate multiple space objects carrying out substantially similar Earth observation activities; or
 (3)to use multiple space objects to carry out a single Earth observation activity. (d)Application (1)In generalA person seeking an authorization under this subchapter shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require for the purposes described in section 60121, including—
 (A)a description of the proposed Earth observation activity, including— (i)a physical and functional description of each space object;
 (ii)the orbital characteristics of each space object, including altitude, inclination, orbital period, and estimated operational lifetime; and
 (iii)a list of the names of all persons that have or will have direct operational or financial control of the Earth observation activity;
 (B)a plan to prevent orbital debris consistent with the 2001 United States Orbital Debris Mitigation Standard Practices or any subsequent revision thereof; and
 (C)a description of the capabilities of each instrument to be used to observe the Earth in the conduct of the Earth observation activity.
 (2)Application statusNot later than 14 days after the date on which an application is received, the Secretary shall make a determination whether the application is complete or incomplete and notify the applicant of that determination, including, if incomplete, the reason the application is incomplete.
										(e)Review
 (1)In generalNot later than 90 days after the date on which the Secretary makes a determination under subsection (d)(2) that an application is complete, the Secretary shall review all information provided in that application and, subject to the provisions of this subsection, notify the applicant in writing whether the application was approved, with or without conditions, or denied.
 (2)ApprovalsThe Secretary shall approve an application under this subsection if the Secretary determines that—
 (A)the Earth observation activity is consistent with the purposes described in section 60121; and (B)the applicant is in compliance, and will continue to comply, with this subchapter, including regulations.
											(3)Denials
 (A)In generalIf an application under this subsection is denied, the Secretary—
 (i)shall include in the notification under paragraph (1)— (I)a reason for the denial; and
 (II)a description of each deficiency, including guidance on how to correct the deficiency;
 (ii)shall sign the notification under paragraph (1); (iii)may not delegate the duty under clause (ii); and
 (iv)shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a copy of the notification. (B)Interagency reviewNot later than 3 days after the date on which the Secretary makes a determination under subsection (d)(2) that an application is complete, the Secretary shall consult with the head of each Federal department and agency described in section 60122(b) and if any head of such Federal department or agency does not support approving the application—
 (i)that head of another Federal department or agency— (I)not later than 60 days after the date on which such consultation occurs, shall notify the Secretary, in writing, of the reason for withholding support, including a description of each deficiency and guidance on how to correct the deficiency;
 (II)shall sign the notification under subclause (I); and (III)may not delegate the duty under subclause (II), except the Secretary of Defense may delegate the duty under subclause (II) to an Under Secretary of Defense; and
 (ii)subject to all applicable laws, the Secretary shall include the notification under clause (i) in the notification under paragraph (1), including classified information if—
 (I)the Secretary of Defense or the Director of National Intelligence, as appropriate, determines that disclosure of the classified information is appropriate; and
 (II)the applicant has the required security clearance for the classified information.
 (C)Interagency assentsIf the head of another Federal department or agency does not notify the Secretary under subparagraph (B)(i)(I) within the time specified in that subparagraph, that head of another Federal department or agency shall be deemed to have assented to the application.
 (D)Interagency dissentsIf, during the review of an application under paragraph (1), a head of a Federal department or agency described in subparagraph (B) disagrees with the Secretary or the head of another Federal department or agency described in subparagraph (B) with respect to a deficiency under this subsection, the Secretary shall submit the matter to the President, who shall resolve the dispute before the applicable deadline under paragraph (1).
 (E)DeficienciesThe Secretary shall— (i)provide each applicant under this paragraph with a reasonable opportunity—
 (I)to correct each deficiency identified under subparagraph (A)(i)(II); and (II)to resubmit a corrected application for reconsideration; and
 (ii)not later than 30 days after the date of on which a corrected application under clause (i)(II) is received, make a determination whether to approve the application or not, in consultation with—
 (I)each head of another Federal department or agency that submitted a notification under subparagraph (B); and
 (II)the head of such other Federal department or agency as the Secretary considers necessary. (F)Improper basis for denial (i)CompetitionThe Secretary shall not deny an application under this subsection in order to protect any existing Earth observation activity from competition.
 (ii)CapabilitiesThe Secretary shall not, to the maximum extent practicable, deny an application under this subsection based solely on the capabilities of the Earth observation activity if those capabilities—
 (I)are commercially available; or
 (II)are reasonably expected to be made commercially available, not later than 3 years after the date of the application, in the international or domestic marketplace.
 (iii)ApplicabilityThe prohibition under clause (ii)(II) shall apply whether the marketplace products and services originate from the operation of aircraft, uncrewed aircraft, or other platforms or technical means or are assimilated from a variety of data sources.
 (4)DeadlineIf the Secretary does not notify an applicant in writing before the applicable deadline under paragraph (1), the Secretary shall, not later than 1 business day after the date of the applicable deadline, notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives of the status of the application, including the reason the deadline was not met.
 (5)Expedited review processSubject to paragraph (2) and section 60122(b), the Secretary may modify the requirements under this subsection, as the Secretary considers appropriate, to expedite the review of an application that seeks to conduct an Earth observation activity that is substantially similar to an Earth observation activity already licensed under this subchapter.
 (f)Additional requirementsAn authorization issued under this subchapter shall require the authorized person—
 (1)to be in compliance with this subchapter; (2)to notify the Secretary of any significant change in the information contained in the application; and
 (3)to make available to the government of any country, including the United States, un­en­hanced data collected by the Earth observation system concerning the territory under the jurisdiction of that government as soon as such data are available and on reasonable commercial terms and conditions.
										(g)Prohibition on retroactive conditions
 (1)In generalExcept as provided in paragraph (3), the Secretary may not modify any condition on, or add any condition to, an authorization under this subchapter after the date of the authorization.
 (2)Rule of constructionNothing in this section shall be constructed to prohibit the Secretary from removing a condition on an authorization under this subchapter.
										(3)Interagency review
 (A)In generalSubject to subparagraphs (B) and (E), the Secretary or the head of a Federal department or agency described in section 60122(b) may, without delegation, propose the modification or addition of a condition to an authorization under this subchapter after the date of the authorization.
 (B)Consultation requirementPrior to making the modification or addition under subparagraph (A), the Secretary or the applicable head of the Federal department or agency shall consult with the head of each of the other Federal departments and agencies described in section 60122(b) and if any head of such Federal department or agency does not support such modification or addition that head of another Federal department or agency—
 (i)not later than 60 days after the date on which the consultation occurs, shall notify the Secretary, in writing, of the reason for withholding support;
 (ii)shall sign the notification under clause (i); and (iii)may not delegate the duty under clause (ii).
 (C)Interagency assentsIf the head of another Federal department or agency does not notify the Secretary under subparagraph (B)(i) within the time specified in that subparagraph, that head of another Federal department or agency shall be deemed to have assented to the modification or addition under subparagraph (A).
 (D)Interagency dissentsIf the head of a Federal department or agency described in subparagraph (A) disagrees with the Secretary or the head of another Federal department or agency described in subparagraph (A) with respect to such modification or addition under this paragraph, the Secretary shall submit the matter to the President, who shall resolve the dispute.
 (E)NoticePrior to making a modification or addition under subparagraph (A), the Secretary or the head of the Federal department or agency, as applicable, shall—
 (i)provide notice to the licensee of the reason for the proposed modification or addition, including, if applicable, a description of any deficiency and guidance on how to correct the deficiency; and
 (ii)provide the licensee a reasonable opportunity to correct a deficiency identified in clause (i). 60125.Annual reports (a)In generalNot later than 180 days after the date of the enactment of the Space Frontier Act of 2019, and annually thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the progress in implementing this subchapter, including—
 (1)a list of all applications received or pending in the previous calendar year and the status of each such application;
 (2)notwithstanding paragraph (4) of section 60124(e), a list of all applications, in the previous calendar year, for which the Secretary missed the deadline under paragraph (1) of that section, including the reasons the deadline was not met; and
 (3)a description of all actions taken by the Secretary under the administrative authority granted under section 60123.
 (b)Classified annexesEach report under subsection (a) may include classified annexes as necessary to protect the disclosure of sensitive or classified information.
 (c)Cessation of effectivenessThis section ceases to be effective September 30, 2021.
 60126.RegulationsThe Secretary may promulgate regulations to implement this subchapter. 60127.Relationship to other executive agencies and laws (a)Executive agenciesExcept as provided in this subchapter or chapter 509, or any activity regulated by the Federal Communications Commission under the Communications Act of 1934 (47 U.S.C. 151 et seq.), a person is not required to obtain from an executive agency a license, approval, waiver, or exemption to conduct a nongovernmental Earth observation activity.
 (b)Rule of constructionThis subchapter does not affect the authority of— (1)the Federal Communications Commission under the Communications Act of 1934 (47 U.S.C. 151 et seq.); or
 (2)the Secretary of Transportation under chapter 509. (c)NonapplicationThis subchapter does not apply to any space activity the United States Government carries out for the Government.; and
 (3)by amending section 60147 to read as follows:  60147.Consultation (a)Consultation with Secretary of DefenseThe Landsat Program Management shall consult with the Secretary of Defense on all matters relating to the Landsat Program under this chapter that affect national security. The Secretary of Defense shall be responsible for determining those conditions, consistent with this chapter, necessary to meet national security concerns of the United States and for notifying the Landsat Program Management of such conditions.
								(b)Consultation with Secretary of State
 (1)In generalThe Landsat Program Management shall consult with the Secretary of State on all matters relating to the Landsat Program under this chapter that affect international obligations. The Secretary of State shall be responsible for determining those conditions, consistent with this chapter, necessary to meet international obligations and policies of the United States and for notifying the Landsat Program Management of such conditions.
 (2)International aidAppropriate United States Government agencies are authorized and encouraged to provide remote sensing data, technology, and training to developing nations as a component of programs of international aid.
 (3)Reporting discriminatory distributionThe Secretary of State shall promptly report to the Landsat Program Management any instances outside the United States of discriminatory distribution of Landsat data.
 (c)Status reportThe Landsat Program Management shall, as often as necessary, provide to Congress complete and updated information about the status of ongoing operations of the Landsat system, including timely notification of decisions made with respect to the Landsat system in order to meet national security concerns and international obligations and policies of the United States Government..
 (b)Table of contentsThe table of contents of chapter 601 of title 51, United States Code, is amended by striking the items relating to subchapter III and inserting the following:
					Subchapter III—Authorization of Nongovernmental Earth Observation Activities60121. Purposes.60122. General authority.60123. Administrative authority of Secretary.60124. Authorization to conduct nongovernmental Earth observation activities.60125. Annual reports.60126. Regulations.60127. Relationship to other executive agencies and laws..
				(c)Rules of construction
 (1)Nothing in this section or the amendments made by this section shall affect any license, or application for a license, to operate a private remote sensing space system that was made under subchapter III of chapter 601 of title 51, United States Code (as in effect before the date of the enactment of this Act), before the date of the enactment of this Act. Such license shall continue to be subject to the requirements to which such license was subject under that chapter as in effect on the day before the date of the enactment of this Act.
 (2)Nothing in this section or the amendments made by this section shall affect the prohibition on the collection and release of detailed satellite imagery relating to Israel under section 1064 of the National Defense Authorization Act for Fiscal Year 1997 (51 U.S.C. 60121 note).
					202.Radio-frequency mapping report
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce, in consultation with the Secretary of Defense and the Director of National Intelligence, shall complete and submit a report on space-based radio-frequency mapping to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; (2)the Select Committee on Intelligence of the Senate;
 (3)the Committee on Armed Services of the Senate; (4)the Committee on Science, Space, and Technology of the House of Representatives;
 (5)the Permanent Select Committee on Intelligence of the House of Representatives; and (6)the Committee on Armed Services of the House of Representatives.
 (b)ContentsThe report under subsection (a) shall include— (1)a discussion of whether a need exists to regulate space-based radio-frequency mapping;
 (2)a description of any immitigable impacts of space-based radio-frequency mapping on national security, United States competitiveness and space leadership, or Constitutional rights;
 (3)any recommendations for additional regulatory action regarding space-based radio-frequency mapping; (4)a detailed description of the costs and benefits of the recommendations described in paragraph (3); and
 (5)an evaluation of— (A)whether the development of voluntary consensus industry standards in coordination with the Department of Defense is more appropriate than issuing regulations with respect to space-based radio-frequency mapping; and
 (B)whether existing law, including regulations and policies, could be applied in a manner that prevents the need for additional regulation of space-based radio-frequency mapping.
 (c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
				IIIMiscellaneous
			301.Promoting fairness and competitiveness for NASA partnership opportunities
 (a)Sense of CongressIt is the sense of Congress that— (1)fair access to available NASA assets and services on a reimbursable, noninterference, equitable, and predictable basis is advantageous in enabling the United States commercial space industry;
 (2)NASA should continue to promote fairness to all parties and ensure best value to the Federal Government in granting use of NASA assets, services, and capabilities in a manner that contributes to NASA's missions and objectives; and
 (3)NASA should continue to promote small business awareness and participation through advocacy and collaborative efforts with internal and external partners, stakeholders, and academia.
 (b)Guidance for small business participationThe Administrator of NASA shall— (1)provide opportunities for the consideration of small business concerns during public-private partnership planning processes and in public-private partnership plans;
 (2)invite the participation of each relevant director of an Office of Small and Disadvantaged Business Utilization under section 15(k) of the Small Business Act 915 U.S.C. 644(k) in public-private partnership planning processes and provide the director access to public-private partnership plans;
 (3)not later than 90 days after the date of the enactment of this Act— (A)identify and establish a list of all NASA assets, services, and capabilities that are available, or will be available, for public-private partnership opportunities; and
 (B)make the list under subparagraph (A) available on NASA's website, in a searchable format; (4)periodically as needed, but not less frequently than annually, update the list and website under paragraph (3); and
 (5)not later than 180 days after the date of the enactment of this Act, develop a policy and issue guidance for a consistent, fair, and equitable method for scheduling and establishing priority of use of the NASA assets, services, and capabilities identified under this subsection.
 (c)Strengthening small business awarenessNot later than 180 days after the date of the enactment of this Act, the Administrator of NASA shall designate an official at each NASA Center—
 (1)to serve as an advocate for small businesses within the office that manages partnerships at each Center; and
 (2)to provide guidance to small businesses on how to participate in public-private partnership opportunities with NASA.
					302.Maintaining a national laboratory
			 in space
 (a)Sense of CongressIt is the sense of Congress that— (1)the United States national laboratory in space, which currently consists of the United States segment of the ISS (designated a national laboratory under section 70905 of title 51, United States Code)—
 (A)benefits the scientific community and promotes commerce in space; (B)fosters stronger relationships among NASA and other Federal agencies, the private sector, and research groups and universities;
 (C)advances science, technology, engineering, and mathematics education through utilization of the unique microgravity environment; and
 (D)advances human knowledge and international cooperation;
 (2)after the ISS is decommissioned, the United States should maintain a national microgravity laboratory in space;
 (3)in maintaining a national microgravity laboratory described in paragraph (2), the United States should make appropriate accommodations for different types of ownership and operational structures for the ISS and future space stations;
 (4)the national microgravity laboratory described in paragraph (2) should be maintained beyond the date on which the ISS is decommissioned and, if possible, in cooperation with international space partners to the extent practicable; and
 (5)NASA should continue to support fundamental science research on future platforms in low-Earth orbit and cis-lunar space, short duration suborbital flights, drop towers, and other microgravity testing environments.
 (b)ReportThe Administrator of NASA shall produce, in coordination with the National Space Council and other Federal agencies as the Administrator considers relevant, a report detailing the feasibility of establishing a microgravity national laboratory Federally Funded Research and Development Center to undertake the work related to the study and utilization of in-space conditions.
				303.Presence in low-Earth orbit
 (a)Sense of CongressIt is the sense of Congress that— (1)it is in the national and economic security interests of the United States to maintain a continuous human presence in low-Earth orbit; and
 (2)low-Earth orbit should be utilized as a testbed to advance human space exploration, scientific discoveries, and United States economic competitiveness and commercial participation.
 (b)Human presence requirementNASA shall continuously maintain the capability for a continuous human presence in low-Earth orbit through and beyond the useful life of the ISS.
				304.Continuation of the ISS
 (a)Continuation of the International Space StationSection 501(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18351(a)) is amended by striking 2024 and inserting 2030.
				(b)Maintenance of the United States segment and assurance of continued operations of the International
 Space StationSection 503(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18353(a)) is amended by striking 2024 and inserting 2030.
 (c)Research capacity allocation and integration of research payloadsSection 504(d) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354(d)) is amended by striking 2024 each place it appears and inserting 2030.
 (d)Maintaining use through at least 2030Section 70907 of title 51, United States Code, is amended— (1)in the section heading, by striking 2024 and inserting 2030; and
 (2)by striking 2024 each place it appears and inserting 2030. 305.United States policy on orbital debris (a)Sense of CongressIt is the sense of Congress that—
 (1)existing guidelines for the mitigation of orbital debris may not be adequate to ensure long-term usability of the space environment for all users; and
 (2)the United States should continue to exercise a leadership role in developing orbital debris prevention standards that may be used by all space-faring nations.
 (b)Policy of the United StatesIt is the policy of the United States to have consistent standards across Federal agencies that minimize the risks from orbital debris in order to protect—
 (1)the public health and safety; (2)humans in space;
 (3)the national security interests of the United States; (4)the safety of property;
 (5)space objects from interference; and (6)the foreign policy interests of the United States.
					306.Low-Earth orbit commercialization program
 (a)Program authorizationThe Administrator of NASA may establish a low-Earth orbit commercialization program to encourage the fullest commercial use and development of space by the private sector of the United States.
 (b)ContentsThe program under subsection (a) may include— (1)activities to stimulate demand for human space flight products and services in low-Earth orbit;
 (2)activities to improve the capability of the ISS to accommodate commercial users; and (3)subject to subsection (c), activities to accelerate the development of commercial space stations or commercial space habitats.
					(c)Conditions
 (1)Cost shareThe Administrator shall give priority to an activity under subsection (b)(3) in which the private sector entity conducting the activity provides a share of the cost to develop and operate the activity.
 (2)Commercial space habitatThe Administration may not engage in an activity under subsection (b)(3) until after the date on which the Administrator of NASA awards a contract for the use of a docking port on the ISS.
 (d)ReportsNot later than 30 days after the date on which an award or agreement is made under subsection (b)(3), the Administrator of NASA shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the development of the commercial space station or commercial space habitat, as applicable, including a business plan for how the activity will—
 (1)meet NASA’s future requirements for low-Earth orbit human space flight services; and (2)satisfy the non-Federal funding requirement under subsection (c)(1).
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Administrator of NASA to carry out a low-Earth commercialization program under this section $150,000,000 for fiscal year 2020.
				307.Bureau of Space Commerce
 (a)In generalChapter 507 of title 51, United States Code, is amended— (1)in the heading, by striking Office and inserting Bureau;
 (2)by amending section 50701 to read as follows:  50701.Definition of BureauIn this chapter, the term Bureau means the Bureau of Space Commerce established in section 50702 of this title.;
 (3)in section 50702— (A)by amending subsection (a) to read as follows:
							
 (a)In generalThere is established within the Department of Commerce a Bureau of Space Commerce.; (B)by amending subsection (b) to read as follows:
							
 (b)Assistant SecretaryThe Bureau shall be headed by an Assistant Secretary for Space Commerce, to be appointed by the President with the advice and consent of the Senate and compensated at level II or III of the Executive Schedule, as determined by the Secretary of Commerce. The Assistant Secretary shall report directly to the Secretary of Commerce.;
 (C)in subsection (c)— (i)in the matter preceding paragraph (1), by striking Office and inserting Bureau;
 (ii)in paragraph (2), by inserting , including activities licensed under chapter 601 of this title before the semicolon; and (iii)in paragraph (5), by striking Position, and inserting Positioning,; and
 (D)in subsection (d)— (i)in the heading, by striking Director and inserting Assistant Secretary;
 (ii)in the matter preceding paragraph (1)— (I)by striking Director and inserting Assistant Secretary; and
 (II)by striking Office shall and inserting Bureau shall, under the direction and supervision of the Secretary,; (iii)by redesignating paragraphs (1) through (7) as paragraphs (3) through (9), respectively; and
 (iv)by inserting before paragraph (3), as redesignated, the following:  (1)to oversee the issuing of licenses under chapter 601 of this title;
 (2)coordinating Department policy impacting commercial space activities and working with other executive agencies to promote policies that advance commercial space activities;; and
 (v)in paragraph (8), as redesignated, by inserting , consistent with the international obligations, foreign policy, and national security interests of the United States before the semicolon;
 (4)in section 50703— (A)by striking Office and inserting Bureau; and
 (B)by striking Committee on Science and Technology of the House of Representatives and inserting Committee on Science, Space, and Technology of the House of Representatives; and (5)by adding at the end the following:
						
 50704.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce to carry out this chapter $10,000,000 for each of fiscal years 2020 through 2024..
					(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents of chapter 507 of title 51, United States Code, is amended— (A)in the item relating to section 50701, by striking Office and inserting Bureau; and
 (B)by adding after the item relating to section 50703 the following: 50704. Authorization of appropriations.. (2)Table of chaptersThe table of chapters of title 51, United States Code, is amended in the item relating to chapter 507 by striking Office and inserting Bureau.
 (3)Cooperation with former Soviet RepublicsSection 218 of the National Aeronautics and Space Administration Authorization Act, Fiscal Year 1993 (51 U.S.C. 50702 note) is amended by striking Office each place it appears and inserting Bureau.December 11, 2019Reported without amendment